Citation Nr: 1236637	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-30 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for an appendectomy scar.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1965 to December 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Huntington Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for an appendectomy scar with an evaluation of 0 percent.  A notice of disagreement was received in November 2009, a statement of the case was issued in May 2010, and a substantive appeal was timely received in July 2010.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

The service-connected appendectomy scar is not painful or unstable, and does not manifest any other disabling effects. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-connected appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are intended to notify the appellant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)
 
The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in September 2009.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims. 

As for the claim for an initial compensable rating for an appendectomy scar, where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records and lay statements have been associated with the record.

The Veteran was afforded a VA examination in October 2009.  The Board finds the service and post-service treatment records and the VA examination are adequate for rating purposes.  In particular, the VA examiner reviewed the Veteran's claims file and provided detailed clinical evaluations and opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.


Factual Background

By way of history, the Veteran's service treatment records in April 1966 document that the Veteran underwent an appendectomy.  Progress notes in May 1966 show that the wound from the appendectomy was well-healed and asymptomatic.  

The Veteran was afforded a VA examination in October 2009.  The VA examiner noted that the Veteran had one surgical scar as a result from his appendectomy on the anterior surface of the trunk, horizontally in the right suprapubic area.  The examiner noted that the scar was approximately 0.3 centimeters in maximum width and 14.0 centimeters in maximum length.  The area of the scar was measured at less than 6 square inches.  The Veteran reported no pain with respect to the scar and the examiner also observed that the scar was superficial and not painful.  There were no signs of skin breakdown, no inflammation, no edema, and no keloid formation or other disabling effects.  The Veteran's main complaint was itching during summer or hot weather.

The VA examiner found the scar to have no significant impact on the Veteran's occupation as a supervisor of highway maintenance or on his usual daily activities.  At the examination, the Veteran was reported to be currently employed full-time and it was noted that he has not lost time from work in the last 12 months.

By way of an October 2009 rating decision, the RO granted service connection with a 0 percent evaluation effective August 21, 2009, the date of the Veteran's claim.  

In his November 2009 Notice of Disagreement, the Veteran contends that his scar tissue is soft.  He denies pain, but indicates that the scar has been itching for years in hot weather and that it "is very irritating and is just as bad . . . as light pain" while he is working.

A Decision Review Officer (DRO) in May 2010 reviewed the VA examiner's report as well as progress notes from a October 2009 visit at the Huntington VA Medical Center.  The October 2009 progress notes showed no complaints of pain associated with the scar or any other disabling effects.  Based on these reports, the DRO continued the 0 percent disability evaluation.

On his VA Form 9, received by VA in July 2010, the Veteran claimed that he is being treated for his itchy scar.  Huntington VA Medical Center treatment notes dated in June 2010 document complaints of episodic itching of the scar area and note that it worsens when the Veteran is out in the sun or working.  He was prescribed a topical cream for the itching problem.  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  As to claims filed before October 23, 2008, on January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes.  77 Fed. Reg. 2909 (January 20, 2012).  In the instant case as the claim was filed in August 2009, only the current rating criteria apply.

Starting October 23, 2008, a 10 percent rating is warranted for one or two scars that are unstable or painful. Higher ratings are warranted for more than two such scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Additionally, under Diagnostic Code 7808, other scars (including linear scars) and other effects of scars will be evaluated based on any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804, under an appropriate diagnostic code.

Analysis

The Veteran disagrees with his noncompensable disability rating as he contends that his appendectomy scar has been itching for years in hot weather and irritating him.  The Board has considered whether a compensable rating is in order under the criteria of any Diagnostic Code applicable for rating the impact of the Veteran's scar.  

The appendectomy scar at issue is a horizontal, linear scar in nature, measured at .03 by 14.0 centimeters (area less than 6 square inches), and located at the abdomen.  Diagnostic Codes 7800-7802 are not applicable to the present claim as they are employed for rating skin disorders involving either the head, face, and neck, or for rating nonlinear scars occupying a larger area.  

A compensable disability rating would also not be warranted under Diagnostic Code 7804 for unstable or painful scars.  The October 2009 VA examiner noted that the Veteran denied pain for his appendectomy scar and did not find pain on physical examination.  The VA examiner observed that the scar was superficial, not painful. It had no signs of skin breakdown, and thus, was not unstable.  There was no inflammation, no edema, no keloid formation, and no other disabling effects.  The record shows no objective or subjective evidence of pain as the Veteran consistently stated that he was not in pain.  Although he stated in his November 2009 notice of disagreement that the itchy scar is "just as bad [to him] as light pain" the Veteran upon VA examination and subsequent medical examinations denied any pain.  Thus, a compensable rating under Diagnostic Code 7804 is not warranted.

Diagnostic Code 7805 provides that a scar may be rated on other disabling effects.  The Veteran has not claimed (and the record does not document) any disabling effects due to his appendectomy scar.  Upon examination in October 2009, the VA examiner did not report any such impact to his occupation or usual daily activities.  In fact, at the VA examination, the Veteran was reported to have been employed full-time it was noted that he did not lose any time from work during the last 12 months due to the effects of his scar.  There were no complaints of pain or disabling effects in the Huntington VA Medical Center records and the Veteran has denied such pain or limitations due to his scar.  As such, a compensable rating is not warranted for the appendectomy scar under the criteria found at Diagnostic Code 7805.  

In short, the appendectomy scar does not present disability so severe as to warrant a compensable rating under any criteria applicable for rating scars. 


Extraschedular Consideration

The Veteran contended that his service-connected scar is irritating and itchy when he works as a supervisor of highway maintenance and in hot weather.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected appendectomy scar.  As noted above, the Veteran consistently denied pain and complaints about episodic itching while in hot weather.  His complaints are mostly related to the irritating nature of the itchy scar.  He has not described any exceptional or unusual features or symptoms of the disability.  In fact, the Veteran reported to the VA examiner that his scar does not affect his occupation or usual daily activities.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinwki, 1 Vet. App. 49, 58 (1990).  The Veteran's claim for an initial compensable rating for his appendectomy scar is denied.



ORDER

Entitlement to an initial compensable rating for an appendectomy scar is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


